White, J. (concurring).
I am in favor of reversing the judgment appealed from for the following reasons: Immediately upon the withdrawal by the plaintiff from the defendant as a shareholder therein, the relation between him and the defendant became that, of debtor and creditor; his claim against the defendant is an unliquidated one, and the plaintiff is entitled to prosecute his claim to judgment within the principle laid down in sections 142 and 143 of Endlich’s Law of Building Associations and the cases there cited.